— On reargument [See 176 App. Div. 895] judgment dismissing complaint reversed and new trial granted, costs to abide the event, upon the ground that it was a question for the jury whether the corporation counsel unreasonably refused to hold the examination at plaintiff’s house and whether thereby the comptroller of the city of Mew York “refused and neglected to make an adjustment or payment’’ of plaintiff’s claim as averred in the complaint.* Thomas, Stapleton and Mills, JJ., concurred; Jenks, P. J., and Putnam, J., dissented and voted to affirm.

 See Greater M. Y. Charter (Laws of 1901, chap. 466), § 261, as amd. by Laws of 1912, chap. 452. — [Rep.